  . AO 470 (Rev. 12/03) Order of Temporary Detention



                                            United States District Court
                            EASTERN                                       District of                                     NEW YORK




            UNITED STATES OF AMERICA                                                        ORDER OF TEMPORARY DETENTION
                                                                                               PENDING HEARING PURSUANT TO
                                                                                                            BAIL REFORM ACT




                 fA                 1 A\a/ Y
                                                                                    Case Number:             |0 0?
                            defendant




      Upon motion of the                                                                                                            , it is ORDERED that a

detention hearing is set for                           7      f .                                           I(-JO
                                                           Date



before                                                                     Sc A ^ ^
                                                                          Name ofJudicial Officer

                                                                    BROOKLYN, NEW YORK
                                                                    Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (_

                                                                                                                          J and produced for the hearing.
                                              Other Custodial Official



                                                                                                  /s/(LB)
                       2^ I
                                                                                    Judicial Officer




*lf not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Govenunenl, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
      A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f)are present. Subsection(1)sets forth the grounds that may be asserted only
by the attorney for the Government; subsection (2)stales that a hearing is mandated upon the motion ofthe attorney for the Government or upon the judicial
officer's own motion if there is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to obstructjustice, or threaten, injure, or intimidate,
or attempt to threaten, injure, or intimidate a prospective witness or juror.
